                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7    ANTHONY RUSSO,                                       Case No. 2:17-CV-805 JCM (VCF)
                 8                                         Plaintiff(s),                    ORDER
                 9           v.
               10     CLARK COUNTY SCHOOL DISTRICT, et al.,
               11                                        Defendant(s).
               12
               13            Presently before the court is plaintiff Anthony Russo’s (“plaintiff”) motion for partial

               14     summary judgment.1 (ECF No. 69). Defendants Clark County School District (“CCSD”),
                      Edward Goldman (“Goldman”), and James Ketsaa (“Ketsaa”) (collectively “defendants”) filed a
               15
                      response (ECF No. 78), to which plaintiff replied (ECF No. 81).
               16
                             Also before the court is defendants’ motion for summary judgment. (ECF No. 72).
               17
                      Plaintiff filed a response (ECF No. 75), to which defendants replied (ECF No. 82).
               18
                      I.     Facts
               19            Plaintiff brought the instant civil action under the Due Process Clause of the Fourteenth
               20     Amendment and 42 U.S.C. § 1983. (ECF No. 49 at 1). Plaintiff seeks damages against
               21     defendants for allegedly depriving plaintiff of his due process right to a hearing before being
               22     suspended and terminated. (ECF No. 49 at 5–6).

               23            Plaintiff is employed by defendants as a police officer with CCSD Police Department.
                      (ECF No. 69 at 2). Police Officers Association of CCSD (hereafter “POA”) is a bargaining agent
               24
                      for all regular status employees. (ECF No. 69 at 2). Plaintiff is a regular status employee. (ECF
               25
                      No. 69 at 2). Under Article 35-1 of the collective bargaining agreement (“CBA”) between POA
               26
               27
               28      1
                        The named plaintiff, Daniel M. Burgess, was terminated from this action on September 25,
                       2017. (ECF No. 45).
James C. Mahan
U.S. District Judge
                1     and CCSD, “a Regular Status Employee may be suspended, demoted or dismissed for just
                2     cause.” (ECF No. 69 at 2).

                3            On September 5, 2015, plaintiff was involved in a car accident with a teenaged driver

                4     while off-duty. (ECF No. 72 at 3). After the collision, plaintiff exited his vehicle, walked over to
                      the passenger side of the other vehicle, and began punching the teenaged passenger in the head.
                5
                      (ECF No. 72 at 4). Bystanders attempted to pull plaintiff off the teenager. Id. Plaintiff then pulled
                6
                      out his gun. Plaintiff was arrested for suspicion of DUI, possession of a gun under the influence,
                7
                      drawing a deadly weapon in a threatening manner, two counts of battery, and failure to obey a
                8     traffic signal. (ECF No. 69 at 3).
                9            On September 9, 2015, plaintiff met with defendant Ketsaa for ten minutes, where he was
              10      provided oral notice of the charges against him. (No. 72-1 at 55). After the meeting, plaintiff
              11      received a letter from defendant Ketsaa pursuant to Article 35-7 of the CBA between POA and

              12      CCSD. (ECF No. 72-1 at 55). The letter informed plaintiff that an administrative investigation

              13      was being conducted regarding plaintiff’s arrest. (ECF No. 72-1 at 55). The letter provided
                      notice to plaintiff that he was indefinitely suspended without pay pending the outcome of the
              14
                      investigation. (ECF No. 69 at 3).
              15
                             On September 9, 2015, CCSD also provided plaintiff with a “notification of possible
              16
                      disciplinary action.” (ECF No. 72-1 at 57). This letter notified plaintiff of an upcoming interview
              17      in which plaintiff was entitled to have two representatives. The representatives could be lawyers,
              18      labor union representatives, or other peace officers. (ECF No. 72-1 at 57).
              19             On September 18, 2015, plaintiff received a letter scheduling an “administrative
              20      interview” for September 29, 2015. (ECF No. 72-1 at 60). The letter again notified plaintiff of

              21      the charges against him as well as his entitlement to representation. (ECF No. 72-1 at 60).

              22             An hour-long investigatory interview was conducted on September 29, 2015. (ECF No.
                      75-2 at 3–4). Plaintiff’s attorney was present. (ECF No. 75-2 at 3). Plaintiff was provided oral
              23
                      notice of the charges against him and the evidence then existing against him. (ECF No. 75-2 at
              24
                      3).
              25
                             On November 5, 2015, plaintiff was convicted of DUI and one count of battery. (ECF
              26      No. 72-1 at 112). The remaining charges were dropped. (ECF No. 69 at 3).
              27             On November 17, 2015, CCSD sent plaintiff a “notice of disciplinary action—
              28      recommendation for dismissal.” (ECF No. 72-1 at 116). The letter informed plaintiff of

James C. Mahan
U.S. District Judge                                                   -2-
                1     defendant’s intent to recommend plaintiff’s termination. (ECF No. 72-1 at 116). The letter then
                2     outlined what rules CCSD alleged plaintiff violated:

                3            Grounds for these actions and the specific rules violated are CCSD Regulation
                             4343(I)(A):
                4
                                       4. Discourteous treatment of the public;
                5                      5. Violence or behavior that threatens violence directed at another
                6            person;
                                       14. Conviction of a crime involving moral turpitude or immorality;
                7                      15. Failure to follow the rules and regulations of the District
                                       (specifically the General Orders of the CCSD Police Department).
                8
                9     (ECF No. 72-1 at 116). The letter contained a detailed description of the facts upon which these

              10      grounds were based, including plaintiff’s testimony he provided at his September 29 interview.
                      (ECF No. 72-1 at 117). Lastly, the letter notified plaintiff of his right to respond to the
              11
                      recommendation, including the option of an evidentiary hearing to determine if the facts and
              12
                      circumstances warranted the recommended disciplinary action. Id.
              13
                             On January 7, 2016, the evidentiary hearing was held regarding CCSD’s recommendation
              14      for plaintiff’s dismissal. (ECF No. 73 at 1). Plaintiff’s attorney, speaking on plaintiff’s behalf,
              15      explained plaintiff’s position regarding the termination. (ECF No. 73 at 2). The recommendation
              16      for dismissal was thereafter accepted and plaintiff was dismissed. (ECF No. 69 at 6).
              17             Meanwhile POA filed a grievance regarding plaintiff’s unpaid suspension. (ECF No. 72

              18      at 6). On November 20, 2015, CCSD denied the grievance and upheld the unpaid suspension.

              19      (ECF No. 72 at 7). On November 30, 2015, POA again filed a grievance regarding the unpaid
                      suspension and requested arbitration. Id. After the January 7 evidentiary hearing, POA filed a
              20
                      grievance contesting the dismissal on January 9, 2016. (ECF No. 72 at 8). On January 19, 2016,
              21
                      CCSD affirmed its decision to dismiss plaintiff. Id.
              22
                             After being terminated, plaintiff, through POA, advanced the matter to arbitration for a
              23      final and binding resolution. (ECF No. 69 at 7). The arbitrator held that CCSD violated the
              24      collective bargaining agreement by suspending plaintiff without pay because plaintiff’s crimes
              25      were not crimes of moral turpitude. (ECF No. 72 at 9). The arbitrator also held that CCSD did
              26      not prove just cause for termination. Id. Arbitration ultimately resulted in plaintiff being

              27      reinstated with backpay. (ECF No. 69 at 7).

              28      ...


James C. Mahan
U.S. District Judge                                                  -3-
                1     II.    Legal Standard
                2            Summary judgment is appropriate when the pleadings, depositions, answers to

                3     interrogatories, and admissions on file, together with the affidavits, if any, show that “there is no

                4     genuine dispute as to any material fact and the movant is entitled to a judgment as a matter of
                      law.” Fed. R. Civ. P. 56(a). A principal purpose of summary judgment is “to isolate and dispose
                5
                      of factually unsupported claims.” Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986).
                6
                7            For purposes of summary judgment, disputed factual issues should be construed in favor

                8     of the non-moving party. Lujan v. Nat’l Wildlife Fed., 497 U.S. 871, 888 (1990). However, to be

                9     entitled to a denial of summary judgment, the nonmoving party must “set forth specific facts

              10      showing that there is a genuine issue for trial.” Id.

              11             In determining summary judgment, a court applies a burden-shifting analysis. The

              12      moving party must first satisfy its initial burden. “When the party moving for summary judgment

              13      would bear the burden of proof at trial, it must come forward with evidence which would entitle

              14      it to a directed verdict if the evidence went uncontroverted at trial. In such a case, the moving

              15      party has the initial burden of establishing the absence of a genuine issue of fact on each issue

              16      material to its case.” C.A.R. Transp. Brokerage Co. v. Darden Rests., Inc., 213 F.3d 474, 480

              17      (9th Cir. 2000) (citations omitted).

              18             By contrast, when the nonmoving party bears the burden of proving the claim or defense,

              19      the moving party can meet its burden in two ways: (1) by presenting evidence to negate an

              20      essential element of the non-moving party’s case; or (2) by demonstrating that the nonmoving

              21      party failed to make a showing sufficient to establish an element essential to that party’s case on

              22      which that party will bear the burden of proof at trial. See Celotex Corp., 477 U.S. at 323–24. If

              23      the moving party fails to meet its initial burden, summary judgment must be denied and the court

              24      need not consider the nonmoving party’s evidence. See Adickes v. S.H. Kress & Co., 398 U.S.

              25      144, 159–60 (1970).

              26             If the moving party satisfies its initial burden, the burden then shifts to the opposing party

              27      to establish that a genuine issue of material fact exists. See Matsushita Elec. Indus. Co. v. Zenith

              28      Radio Corp., 475 U.S. 574, 586 (1986). To establish the existence of a factual dispute, the


James C. Mahan
U.S. District Judge                                                    -4-
                1     opposing party need not establish a material issue of fact conclusively in its favor. It is sufficient
                2     that “the claimed factual dispute be shown to require a jury or judge to resolve the parties’
                3     differing versions of the truth at trial.” T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809
                4     F.2d 626, 631 (9th Cir. 1987).
                5               In other words, the nonmoving party cannot avoid summary judgment by relying solely
                6     on conclusory allegations that are unsupported by factual data. See Taylor v. List, 880 F.2d 1040,
                7     1045 (9th Cir. 1989). Instead, the opposition must go beyond the assertions and allegations of the
                8     pleadings and set forth specific facts by producing competent evidence that shows a genuine
                9     issue for trial. See Celotex, 477 U.S. at 324.
              10                At summary judgment, a court’s function is not to weigh the evidence and determine the
              11      truth, but to determine whether there is a genuine issue for trial. See Anderson v. Liberty Lobby,
              12      Inc., 477 U.S. 242, 249 (1986). The evidence of the nonmovant is “to be believed, and all
              13      justifiable inferences are to be drawn in his favor. Id. at 255. But if the evidence of the
              14      nonmoving party is merely colorable or is not significantly probative, summary judgment may be
              15      granted. See id. at 249–50.
              16      III.      Discussion
              17                The parties have filed cross-motions for summary judgment on all remaining claims. The
              18      parties dispute whether plaintiff received due process during his suspension and termination,
              19      whether CCSD’s procedures amount to an unconstitutional custom or practice, and whether
              20      individual defendants are entitled to qualified immunity. The court presently addresses these
              21      issues.
                                a. Fourteenth Amendment Right to Procedural Due Process
              22
                                To state a claim for procedural due process, a plaintiff must allege: “(1) a liberty or
              23
                      property interest protected by the constitution; (2) a deprivation of the interest by the
              24
                      government; and (3) lack of process.” Portman v. Cnty. of Santa Clara, 995 F.2d 898, 904 (9th
              25
                      Cir. 1993). An essential principle of due process is that a “deprivation of life, liberty, or property
              26
                      ‘be preceded by notice and opportunity for hearing appropriate to the nature of the case.’”
              27
                      Cleveland Bd. Of Educ. V. Loudermill, 470 U.S. 532, 542 91985) (quoting Mullane v. Central
              28
                      Hanover Bank & Trust Co., 339 U.S. 306, 313 (1950)). However, “due process is not a technical
James C. Mahan
U.S. District Judge                                                    -5-
                1     conception with a fixed content unrelated to time, place, and circumstances.” Gilbert v. Homar,
                2     520 U.S. 924, 930 (1997). Rather, it is “flexible and calls for such procedural protections as the
                3     particular situation demands.” Id.
                4            In the present case, plaintiff argues that he was deprived of a property interest without
                5     due process in two instances: first, his suspension without pay, and second, his termination. The
                6     court will examine both pre- and post-deprivation procedures to determine if, in total, plaintiff
                7     received due process.
                8            The law clearly establishes, and parties do not dispute, that plaintiff has a property
                9     interest in his paycheck and continued employment. (ECF No. 78 at 10). Moreover, the parties
              10      do not dispute that plaintiff’s property interest was deprived when defendants suspended plaintiff
              11      without pay and terminated him. Id. Therefore, the court must now consider whether defendants
              12      provided plaintiff the process to which he was due.
              13             “It is well-established that because due process is a flexible concept, ‘[p]recisely what
              14      procedures the Due Process Clause requires in any given case is a function of
              15      context.’” Franceschi, 887 F.3d at 935 (quoting Brewster v. Bd. of Educ. of Lynwood Unified
              16      Sch. Dist., 149 F.3d 971, 983 (9th Cir. 1998)). To determine whether a public employer offered
              17      an employee adequate protection under the Due Process Clause, courts must weigh three factors.
              18
                             First, the private interest that will be affected by the official action; second, the
              19             risk of an erroneous deprivation of such interest through the procedures used, and
                             the probable value, if any, of additional or substitute procedural safeguards; and
              20             finally, the Government’s interest, including the function involved and the fiscal
                             and administrative burdens that the additional or substitute procedural
              21
                             requirement would entail.
              22
                      Mathews v. Eldridge, 424 U.S. 319, 335 (1976).
              23
                             1. Pre-deprivation Due Process
              24
                             Due process requires “an opportunity for some kind of hearing prior to the deprivation of
              25
                      a significant property interest.” Memphis Light Gast & Water Div. v. Craft, 436 U.S. 1, 29
              26
                      (1978). The purpose of a pre-termination hearing is to “provide an initial check against mistaken
              27
                      decisions and a determination of whether there are reasonable grounds to believe that the charges
              28

James C. Mahan
U.S. District Judge                                                  -6-
                1     against the employee are true and support the proposed action. Loudermill, 470 U.S. at 545–56.
                2     It need not be elaborate, and it can vary, “depending on the importance of the interests involved
                3     and the nature of the subsequent proceedings.” Id. At 545. Indeed, “[p]recisely what procedures
                4     the Due Process Clause requires in any given case is a function of context.” Brewster v. Board of
                5     Educ. of the Lynwood Unified Sch. Dist., 149 F.3d 971, 983 (9th Cir. 1998). For example, pre-
                6     deprivation hearings need not be held before an impartial decisionmaker, so long as the post-
                7     deprivation hearing is. Walker v. City of Berkeley, 951 F.2d 182, 184 (9th Cir. 1991).
                8            Applying these principles to the present case, the court concludes that plaintiff’s pre-
                9     suspension due process rights were satisfied. Due process in the period prior to deprivation
              10      requires only notice of the charges and an opportunity to respond. Loudermill, 470 U.S. at 542.
              11      Plaintiff was granted both protections. By plaintiff’s own admissions, plaintiff met with
              12      defendant Ketsaa for ten minutes before he was suspended without pay. During the meeting,
              13      plaintiff was informed of the charges against him. Plaintiff did not deny these charges. After the
              14      meeting, plaintiff received a letter from defendant Ketsaa on September 9, 2015. The letter also
              15      summarized the charges against plaintiff.
              16             It is true that plaintiff’s interest in continued employment is substantial and weighs in
              17      favor of greater procedural safeguards. See Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532,
              18      543 (1985) (“[T]he significance of the private interest in retaining employment cannot be
              19      gainsaid,” in light of the “severity of depriving a person of the means of livelihood.”). The
              20      Supreme Court has cautioned, however, that courts must consider the length and finality of the
              21      deprivation. Gilbert v. Homar, 520 U.S. 924, 932 (1997). For example, where a demoted
              22      employee ultimately prevails through internal grievance procedures and is awarded reinstatement
              23      with full back pay, the private interests at stake diminish relative to the other Mathews factors.
              24      See Gearhart v. Thorne, 768 F.2d 1072, 1073 (9th Cir. 1985) (“[W]e conclude that, on balance,
              25      the grievance procedure provided adequate due process . . . .”). Here, the court finds that
              26      although plaintiff’s interest in his paycheck is substantial, this interest alone does not outweigh
              27      the remaining two Mathews factors, as the court must consider plaintiff’s ultimate reinstatement
              28      with backpay.

James C. Mahan
U.S. District Judge                                                  -7-
                1            Under the second Mathews factor, the court finds that the governmental interests at stake
                2     are significant. The Supreme Court has recognized that “the State has a significant interest in
                3     immediately suspending, when felony charges are filed against them, employees who occupy
                4     positions of great public trust and high public visibility, such as police officers.” Gilbert v.
                5     Homar, 520 U.S. 924, 932 (1997). The Ninth Circuit has extended this reasoning to the context
                6     of the public school, where school teachers occupy positions of “great public trust and high
                7     public visibility.” Mustafa v. Clark Cnty. Sch. Dist., 157 F.3d 1169, 1177 (9th Cir. 1998).
                8     Although plaintiff did not have felony charges filed against him, plaintiff, as a police officer
                9     employed by a school district, undoubtedly occupies a position of great public trust and
              10      visibility. Plaintiff’s status also implicates governmental interests including upholding the
              11      integrity of the school system as well as that of CCSD Police Department. Accordingly, the
              12      governmental interests at stake are great and weigh against a finding that more process was
              13      required.
              14             As to the third and final Mathews factor, the court finds there was no obvious risk of
              15      erroneous suspension. Where there is an “important government interest, accompanied by a
              16      substantial assurance that the deprivation is not baseless or unwarranted,” the state may be
              17      justified in delaying “the opportunity to be heard until after the initial deprivation.” FDIC v.
              18      Mallen, 486 U.S. 230, 240 (1988). “[W]hen a state has ‘probable cause to believe’ that a state
              19      employee’s continuing employment will jeopardize an important governmental interest, there is
              20      the required assurance that the deprivation is not baseless or unwarranted.” Jones v. City of
              21      Modesto, 408 F. Supp. 2d. 935, 952 (E.D. Cal. 2005) (quoting Barry v. Barchi, 443. U.S. 55, 65
              22      (1979)). Moreover, “the Due Process Clause does not require “that all governmental
              23      decisionmaking comply with standards that assure perfect, error-free determinations.” Yagman v.
              24      Garcetti, 852 F.3d 859, 866 (9th Cir. 2017) (internal quotations omitted).
              25             Here, defendants based their decision to suspend plaintiff on the police department’s
              26      finding of probable cause to arrest plaintiff for six crimes. Moreover, the purpose of a pre-
              27      deprivation hearing is to determine “whether there are reasonable grounds to believe that the
              28      charges against the employee are true and support the proposed action.” Loudermill, 470 U.S. at

James C. Mahan
U.S. District Judge                                                  -8-
                1     545–46. In Mustafa v. Clark Cty. Sch. Dist., 157 F.3d 1169 (9th Cir. 1998), the Ninth Circuit
                2     upheld the suspension of a public-school teacher without a pre-deprivation hearing based on a
                3     student’s allegations of open and gross lewdness. While recognizing that the suspension was not
                4     based on an independent determination of probable cause that a serious crime had been
                5     committed, the Ninth Circuit recognized that the decision to suspend was not “baseless or
                6     unwarranted.” Id. The Ninth Circuit found the victim’s police report and subsequent discussion
                7     about the allegations reasonably supported the suspension. Id.
                8            While defendants’ decisions to suspend and terminate plaintiff were ultimately found to
                9     be in error, that error was not obvious at the outset, especially in light of the government’s
              10      substantial interest in making a quick decision to protect the integrity of CCSD Police
              11      Department. Moreover, the erroneous deprivation was addressed and resolved in the post-
              12      deprivation hearing. This is exactly what due process protects.
              13             Plaintiff argues that defendant Ketsaa’s concession that he did not provide a “hearing”
              14      prior to suspending plaintiff without pay proves that plaintiff did in fact not receive a hearing.
              15      However, defendant Ketssa’s understanding of what is or what is not a hearing is not dispositive.
              16      Whether or not a “hearing” occurred for purposes of pre- and post-deprivation due process is a
              17      question of law. Mathews, 424 U.S. at 333–36 (“[D]ue process, unlike some legal rules, is not a
              18      technical conception with a fixed content unrelated to time, place, and circumstances.”) (quoting
              19      Cafeteria Workers v. McElroy, 367 U.S. 886, 895 (1961)). The facts of what occurred during the
              20      September 9 meeting are undisputed. It is based on these undisputed facts that the court finds the
              21      meeting amounted to a “hearing” that satisfied pre-deprivation due process under the
              22      circumstances.
              23             Plaintiff also argues that the “notice of disciplinary action – recommendation for
              24      dismissal and immediate suspension without pay pending recommendation for dismissal” he
              25      received on November 17, 2015, was in fact a termination, effective immediately. (ECF No. 69
              26      at 5). Plaintiff argues the January 7 evidentiary hearing was then, in fact, a “(de facto) post-
              27      termination hearing.” (ECF No. 69 at 6–7). However, the undisputed facts do not support this
              28      conclusion. In the January 7 hearing, plaintiff’s representative stated that it was a “Skelly

James C. Mahan
U.S. District Judge                                                  -9-
                1     Loudermill hearing.” (ECF No. 73 at 1). Plaintiff’s representative continued, “[plaintiff] hasn’t
                2     been terminated yet. There’s no grievance to file yet.” (ECF No. 73 at 1). Moreover, it is
                3     undisputed that plaintiff availed himself of the post-termination grievance procedures and was
                4     reinstated with back pay. (ECF No. 69 at 7).
                5            Therefore, in applying the balancing test established in Mathews, the court finds that
                6     plaintiff received all the process that was due to him prior to his suspension and termination.
                7            2. Post-Deprivation Due Process
                8            The Supreme Court has decided that where there is no practical way to provide a pre-
                9     deprivation hearing, a post-deprivation hearing provided at a meaningful time and in a
              10      meaningful manner will suffice to satisfy the requirements of due process. Parratt v. Taylor, 451
              11      U.S. 527, 538 (1981). The less the pre-deprivation process, the greater the post-deprivation
              12      process must be. Cassim v. Bowen, 824 F.3d 791, 798 (9th Cir. 1987).
              13             Moreover, “[a] public employer may meet its obligation to provide due process through
              14      grievance procedures established in a collective bargaining agreement, provided, of course, those
              15      procedures satisfy due process.” Armstrong v. Meyers, 964 F.2d 948, 950 (9th Cir. 1992).
              16      Grievance and arbitration procedures are “a universally accepted method of resolving
              17      employment disputes.” Thus, “the risk of an erroneous determination in the grievance/arbitration
              18      procedure is not large, and the value of additional or substitute procedures is not great.” Id.
              19      When a collective bargaining agreement provides for an adequate grievance and arbitration
              20      procedure, even if the procedure is solely available at the discretion of the union, that is
              21      sufficient process. Id. At 951.
              22             As discussed above, plaintiff received adequate pre-deprivation due process. The parties
              23      do not dispute that the post-deprivation due process was extensive and fair. Ultimately, through
              24      these procedures, plaintiff was reinstated to his position with backpay. The court holds that the
              25      post-deprivation procedures satisfied due process.
              26             b. Remaining issues
              27             Therefore, because the court finds there was no due process violation, the court must also
              28      find that the facts do not support plaintiff’s 42 U.S.C. § 1983 claim for an unconstitutional

James C. Mahan
U.S. District Judge                                                  - 10 -
                1     custom, policy, or practice. The court need not also determine whether defendants are protected
                2     by qualified immunity or whether they are individually liable.
                3     IV.    Conclusion
                4            Accordingly,
                5            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendant’s motion for
                6     summary judgment (ECF No. 72) be, and the same hereby is, GRANTED, consistent with the
                7     foregoing.
                8            IT IS FURTHER ORDERED that plaintiff’s motion for partial summary judgment (ECF
                9     No. 69) be, and the same hereby is, DENIED.
              10             The clerk is instructed to enter judgment accordingly and close the case.
              11             DATED March 26, 2019.
              12                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 - 11 -
